DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1, 15 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 


Claims 1, 15 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of co-pending Application No. 16/882,512 in view of Woods et al. (Pub No US 2013/0346867) further in view of McKee et al. (Pub No US 2009/0293079). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 15 and 22 of the instant application are a broader version of claims 1-24 of co-pending Application No. 16/882,512, with overlapping patentable scope; except for the users executing voice commands, wherein the voice commands include rewinding media, fast forwarding media, recording media, adding a message to recorded media, and sending media and/or a message, and wherein the voice commands are actuated for a set amount of time chosen from the group consisting of 5 seconds, 10 seconds, 25 seconds, 1 minute, 5 minutes, and 10 minutes.
Nevertheless, in a similar field of endeavor Woods discloses the users executing voice commands (Paragraphs [0003] [0040] figures 5 and 6; voice recognition engine 316);
wherein the voice commands include rewinding media, fast forwarding media, recording media (Paragraph [0043]; a voice command instructions such as rewind, fast-
and wherein the voice commands are actuated for a set amount of time chosen from the group consisting of 5 seconds, 10 seconds, 25 seconds, 1 minute, 5 minutes, and 10 minutes (Paragraphs [0073] [0078] [0086] figure 6; a playback position that precedes and follows the playback position when the verbal input was received by a predetermined amount, e.g. 5, 10 seconds).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1-24 of co-pending Application No. 16/882,512 by specifically providing the elements mentioned above, as taught by Woods, for the predictable result of avoiding negatively impacting the viewers by the amount of time required for the user to manually find and create video content segments to share (Woods – paragraph [0001]).  
However, it is noted claims 1-24 of co-pending Application No. 16/882,512 and Woods are silent to explicitly disclose a notification mechanism that notifies the first individual user of media that their friends are watching such that the first individual user can start watching the media along with their friends by a mechanism chosen from the group consisting of a message in an inbox and a message on a display screen.	
Nevertheless, in a similar field of endeavor McKee discloses a notification mechanism that notifies the first individual user of media that their friends are watching such that the first individual user can start watching the media along with their friends by 
wherein a smartphone or tablet are used as a remote control allowing messaging and use of emojis with said first user system and said second user system (Paragraphs [0039] [0032] figure 2; remote control 217 may be a mobile phone. Wherein the viewer may use emoticons to provide feedback about the content; paragraph [0051] figure 6B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to claims 1-24 of co-pending Application No. 16/882,512 and Woods by specifically providing the elements mentioned above, as taught by McKee, for the predictable result of allowing the user to view the same program that his or her friend is watching while interacting with each other. 


Claims 1, 15 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of co-pending Application No. 16/923,699 in view of Woods et al. (Pub No US 2013/0346867) further in view of McKee et al. (Pub No US 2009/0293079). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 15 and 22 of the instant application are a broader version of claims 1-26 of co-pending Application No. 16/923,699, with overlapping patentable scope; except for the users executing voice commands, wherein the voice commands include rewinding media, fast forwarding media, recording media, adding a message to recorded media, and sending media 
Nevertheless, in a similar field of endeavor Woods discloses the users executing voice commands (Paragraphs [0003] [0040] figures 5 and 6; voice recognition engine 316);
wherein the voice commands include rewinding media, fast forwarding media, recording media (Paragraph [0043]; a voice command instructions such as rewind, fast-forward, record, etc.), adding a message to recorded media, and sending media and/or a message (Paragraphs [0095] - [0099] figures 5 and 6; add voice comment detected 636 to shared segment 680, and confirm 660 in order to share a recorded segment 680 as instructed from voice command 632), 
and wherein the voice commands are actuated for a set amount of time chosen from the group consisting of 5 seconds, 10 seconds, 25 seconds, 1 minute, 5 minutes, and 10 minutes (Paragraphs [0073] [0078] [0086] figure 6; a playback position that precedes and follows the playback position when the verbal input was received by a predetermined amount, e.g. 5, 10 seconds).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1-11 of U.S. Patent No. 10,368,122 by specifically providing the elements mentioned above, as taught by Woods, for the predictable result of avoiding negatively impacting the viewers by the amount of time required for the user to manually find and create video content segments to share (Woods – paragraph [0001]). 

Nevertheless, in a similar field of endeavor McKee discloses a notification mechanism that notifies the first individual user of media that their friends are watching such that the first individual user can start watching the media along with their friends by a mechanism chosen from the group consisting of a message in an inbox and a message on a display screen (Paragraphs [0019] [0050] [0060] figures 4A-B; allowing viewers to determine what their friends are watching);
wherein a smartphone or tablet are used as a remote control allowing messaging and use of emojis with said first user system and said second user system (Paragraphs [0039] [0032] figure 2; remote control 217 may be a mobile phone. Wherein the viewer may use emoticons to provide feedback about the content; paragraph [0051] figure 6B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to claims 1-11 of U.S. Patent No. 10,368,122 and Woods by specifically providing the elements mentioned above, as taught by McKee, for the predictable result of allowing the user to view the same program that his or her friend is watching while interacting with each other.



Claims 1, 15 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of co-pending Application No. 17/087,794 in view of Pequignot (Pub No US 2014/0282638) further in view of McKee et al. (Pub No US 2009/0293079). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 15 and 22 of the instant application are a broader version of claims 1-38 of co-pending Application No. 17/087,794, with overlapping patentable scope; except for the first and second user system including a store section of a first user system receiving meta data or tagged data from the media that is automatically pushed to the first user system by the media and generating links to products in the media; and the first user purchasing products shown in the store section for themselves and gifting the products to other users.
Nevertheless, in a similar field of endeavor Pequignot discloses the first and second user system (Paragraph [0012]; system users) including a store section (e.g. figure 5) of a first user system receiving meta data or tagged data from the media that is automatically pushed to the first user system by the media (Paragraph [0037] figure 1; the second data stream containing the product data may be delivered continuously, i.e. pushed, with the movie data stream)
and generating links to products in the media (Paragraphs [0039] [0041] figures 4 and 5; tagged internet links of a presented product on the television show); 
and the first user purchasing products shown in the store section for themselves and gifting the products to other users (Paragraph [0031] figure 5; gifting the purchased product to someone remote from the viewer).

However, it is noted that claims 1-38 of co-pending Application No. 17/087,794 and Pequignot are silent to explicitly disclose a notification mechanism that notifies the first individual user of media that their friends are watching such that the first individual user can start watching the media along with their friends by a mechanism chosen from the group consisting of a message in an inbox and a message on a display screen.	
Nevertheless, in a similar field of endeavor McKee discloses a notification mechanism that notifies the first individual user of media that their friends are watching such that the first individual user can start watching the media along with their friends by a mechanism chosen from the group consisting of a message in an inbox and a message on a display screen (Paragraphs [0019] [0050] [0060] figures 4A-B; allowing viewers to determine what their friends are watching);
wherein a smartphone or tablet are used as a remote control allowing messaging and use of emojis with said first user system and said second user system (Paragraphs [0039] [0032] figure 2; remote control 217 may be a mobile phone. Wherein the viewer may use emoticons to provide feedback about the content; paragraph [0051] figure 6B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1-38 of co-pending Application No. 17/087,794 and Pequignot by specifically providing the elements 


Claims 1, 15 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of co-pending Application No. 17/108,306 in view of Pequignot (Pub No US 2014/0282638) further in view of McKee et al. (Pub No US 2009/0293079). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 15 and 22 of the instant application are a broader version of claims 1-38 of co-pending Application No. 17/108,306, with overlapping patentable scope; except for the first and second user system including a store section of a first user system receiving meta data or tagged data from the media that is automatically pushed to the first user system by the media and generating links to products in the media; and the first user purchasing products shown in the store section for themselves and gifting the products to other users.
Nevertheless, in a similar field of endeavor Pequignot discloses the first and second user system (Paragraph [0012]; system users) including a store section (e.g. figure 5) of a first user system receiving meta data or tagged data from the media that is automatically pushed to the first user system by the media (Paragraph [0037] figure 1; the second data stream containing the product data may be delivered continuously, i.e. pushed, with the movie data stream)

and the first user purchasing products shown in the store section for themselves and gifting the products to other users (Paragraph [0031] figure 5; gifting the purchased product to someone remote from the viewer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1-38 of co-pending Application No. 17/108,306 by specifically providing the elements mentioned above, as taught by Pequignot, for the predictable result of sending a gift to someone remote from the viewer/purchaser (Pequignot – paragraph [0031] last sentence).
However, it is noted that claims 1-38 of co-pending Application No. 17/108,306 and Pequignot are silent to explicitly disclose a notification mechanism that notifies the first individual user of media that their friends are watching such that the first individual user can start watching the media along with their friends by a mechanism chosen from the group consisting of a message in an inbox and a message on a display screen.	
Nevertheless, in a similar field of endeavor McKee discloses a notification mechanism that notifies the first individual user of media that their friends are watching such that the first individual user can start watching the media along with their friends by a mechanism chosen from the group consisting of a message in an inbox and a message on a display screen (Paragraphs [0019] [0050] [0060] figures 4A-B; allowing viewers to determine what their friends are watching);
wherein a smartphone or tablet are used as a remote control allowing messaging and use of emojis with said first user system and said second user system (Paragraphs 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1-38 of co-pending Application No. 17/108,306 and Pequignot by specifically providing the elements mentioned above, as taught by McKee, for the predictable result of allowing the user to view the same program that his or her friend is watching while interacting with each other.


Claims 1, 15 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of co-pending Application No. 17/175,380 view of Pequignot (Pub No US 2014/0282638) further in view of McKee et al. (Pub No US 2009/0293079). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 15 and 22 of the instant application are a broader version of claims 1-39 of co-pending Application No. 17/175,380, with overlapping patentable scope; except for the first and second user system including a store section of a first user system receiving meta data or tagged data from the media that is automatically pushed to the first user system by the media and generating links to products in the media; and the first user purchasing products shown in the store section for themselves and gifting the products to other users.
Nevertheless, in a similar field of endeavor Pequignot discloses the first and second user system (Paragraph [0012]; system users) including a store section (e.g. 
and generating links to products in the media (Paragraphs [0039] [0041] figures 4 and 5; tagged internet links of a presented product on the television show); 
and the first user purchasing products shown in the store section for themselves and gifting the products to other users (Paragraph [0031] figure 5; gifting the purchased product to someone remote from the viewer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1-39 of co-pending Application No. 17/175,380 by specifically providing the elements mentioned above, as taught by Pequignot, for the predictable result of sending a gift to someone remote from the viewer/purchaser (Pequignot – paragraph [0031] last sentence).
However, it is noted that claims 1-39 of co-pending Application No. 17/175,380 and Pequignot are silent to explicitly disclose a notification mechanism that notifies the first individual user of media that their friends are watching such that the first individual user can start watching the media along with their friends by a mechanism chosen from the group consisting of a message in an inbox and a message on a display screen.	
Nevertheless, in a similar field of endeavor McKee discloses a notification mechanism that notifies the first individual user of media that their friends are watching such that the first individual user can start watching the media along with their friends by a mechanism chosen from the group consisting of a message in an inbox and a 
wherein a smartphone or tablet are used as a remote control allowing messaging and use of emojis with said first user system and said second user system (Paragraphs [0039] [0032] figure 2; remote control 217 may be a mobile phone. Wherein the viewer may use emoticons to provide feedback about the content; paragraph [0051] figure 6B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1-39 of co-pending Application No. 17/175,380 and Pequignot by specifically providing the elements mentioned above, as taught by McKee, for the predictable result of allowing the user to view the same program that his or her friend is watching while interacting with each other.


Claims 1, 15 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of co-pending Application No. 17/324,777 view of Pequignot (Pub No US 2014/0282638) further in view of McKee et al. (Pub No US 2009/0293079). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 15 and 22 of the instant application are a broader version of claims 1-39 of co-pending Application No. 17/324,777, with overlapping patentable scope; except for the first and second user system including a store section of a first user system receiving meta data or tagged data from the media that is automatically pushed to the first user system by the media 
Nevertheless, in a similar field of endeavor Pequignot discloses the first and second user system (Paragraph [0012]; system users) including a store section (e.g. figure 5) of a first user system receiving meta data or tagged data from the media that is automatically pushed to the first user system by the media (Paragraph [0037] figure 1; the second data stream containing the product data may be delivered continuously, i.e. pushed, with the movie data stream)
and generating links to products in the media (Paragraphs [0039] [0041] figures 4 and 5; tagged internet links of a presented product on the television show); 
and the first user purchasing products shown in the store section for themselves and gifting the products to other users (Paragraph [0031] figure 5; gifting the purchased product to someone remote from the viewer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1-39 of co-pending Application No. 17/324,777 by specifically providing the elements mentioned above, as taught by Pequignot, for the predictable result of sending a gift to someone remote from the viewer/purchaser (Pequignot – paragraph [0031] last sentence).
However, it is noted that claims 1-39 of co-pending Application No. 17/324,777 and Pequignot are silent to explicitly disclose a notification mechanism that notifies the first individual user of media that their friends are watching such that the first individual user can start watching the media along with their friends by a mechanism chosen from the group consisting of a message in an inbox and a message on a display screen; and 
Nevertheless, in a similar field of endeavor McKee discloses a notification mechanism that notifies the first individual user of media that their friends are watching such that the first individual user can start watching the media along with their friends by a mechanism chosen from the group consisting of a message in an inbox and a message on a display screen (Paragraphs [0019] [0050] [0060] figures 4A-B; allowing viewers to determine what their friends are watching);
wherein a smartphone or tablet are used as a remote control allowing messaging and use of emojis with said first user system and said second user system (Paragraphs [0039] [0032] figure 2; remote control 217 may be a mobile phone. Wherein the viewer may use emoticons to provide feedback about the content; paragraph [0051] figure 6B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1-39 of co-pending Application No. 17/324,777 and Pequignot by specifically providing the elements mentioned above, as taught by McKee, for the predictable result of allowing the user to view the same program that his or her friend is watching while interacting with each other.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 – 11, 13 – 16, 18, 19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (Pub No US 2018/0324496) in view of Woods et al. (Pub No US 2013/0346867) in view of Pequignot (Pub No US 2014/0282638) further in view of McKee et al. (Pub No US 2009/0293079). Hereinafter, referenced as Taylor, Woods, Pequignot and McKee, respectively.

Regarding claim 1, Taylor discloses a media sharing and communication system, consisting of: 
a recording mechanism that records a desired portion of media upon activation by a first individual user who is not a content provider, the portion of media being less than a full media episode (Paragraphs [0007] [0019] figure 1; digital recording device 26 recording portions of an episode); 

a first user transmitter/receiver included in a first user system that transmits the portion of media and a message including a voice narration (Paragraph [0033]; users may narrate clips of portions of media before sharing them) of the portion of media generated by the first individual user regarding the portion of media to a second individual user who is not a content provider (Paragraph [0018]; e.g. first transmitter/receiver 22), the first user system including a first user interface having an input device and screen view that is generated by software stored on a memory device of the first user transmitter/receiver, the first user system including a user profile generator interface (Paragraphs [0019] [0028] figure 1; user profiles), 
a confirmation mechanism that confirms that the second individual user is authorized to view the portion of media (Paragraph [0023]; confirm that the second user is authorized to view recorded portion) of a receiver that reviews a viewing package of the second individual user (Paragraph [0023]; confirm that a second user may view the shared video portion based on the viewing package held by the second user) and a notification mechanism that notifies the first individual user if the second individual user is not authorized to receive the portion of media and notifies the second individual user that the portion of media cannot be received due to programming configuration subscribed to by the second individual user (Paragraph [0023]; notified that media could not be received due to programming configuration subscribed by the second user); 

However, it is noted that Taylor is silent to explicitly disclose that the first user system being capable of receiving and executing voice commands from the first individual user; and the second user system being capable of receiving and executing voice commands from the second individual user; wherein the voice commands include rewinding media, fast forwarding media, recording media, adding a message to recorded media, and sending media and/or a message, and wherein the voice commands are actuated for a set amount of time chosen from the group consisting of 5 seconds, 10 seconds, 25 seconds, 1 minute, 5 minutes, and 10 minutes.
Nevertheless, in a similar field of endeavor Woods discloses that the first user system being capable of receiving and executing voice commands from the first individual user; and the second user system being capable of receiving and executing voice commands from the second individual user (Paragraphs [0003] [0040] figures 5 and 6; voice recognition engine 316 may parse the verbal input to generate a string of words/phrases and transmit a query to a database to identify which of the words/phrases correspond to instructions);

and wherein the voice commands are actuated for a set amount of time chosen from the group consisting of 5 seconds, 10 seconds, 25 seconds, 1 minute, 5 minutes, and 10 minutes (Paragraphs [0073] [0078] [0086] figure 6; a playback position that precedes and follows the playback position when the verbal input was received by a predetermined amount, e.g. 5, 10 seconds).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor by specifically providing the elements mentioned above, as taught by Woods, for the predictable result of avoiding negatively impacting the viewers by the amount of time required for the user to manually find and create video content segments to share (Woods – paragraph [0001]).
However, it is noted that Taylor and Woods are silent to explicitly disclose the first and second user system including a store section of a first user system receiving meta data or tagged data from the media that is automatically pushed to the first user system by the media and generating links to products in the media; and the first user purchasing products shown in the store section for themselves and gifting the products to other users.

and generating links to products in the media (Paragraphs [0039] [0041] figures 4 and 5; tagged internet links of a presented product on the television show); 
and the first user purchasing products shown in the store section for themselves and gifting the products to other users (Paragraph [0031] figure 5; gifting the purchased product to someone remote from the viewer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor and Woods by specifically providing the elements mentioned above, as taught by Pequignot, for the predictable result of sending a gift to someone remote from the viewer/purchaser (Pequignot – paragraph [0031] last sentence).
However, it is noted that Taylor, Woods and Pequignot are silent to explicitly disclose a notification mechanism that notifies the first individual user of media that their friends are watching such that the first individual user can start watching the media along with their friends by a mechanism chosen from the group consisting of a message in an inbox and a message on a display screen; wherein a smartphone or tablet are used as a remote control allowing messaging and use of emojis with said first user system and said second user system.

wherein a smartphone or tablet are used as a remote control allowing messaging and use of emojis with said first user system and said second user system (Paragraphs [0039] [0032] figure 2; remote control 217 may be a mobile phone. Wherein the viewer may use emoticons to provide feedback about the content; paragraph [0051] figure 6B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor, Woods and Pequignot by specifically providing the elements mentioned above, as taught by McKee, for the predictable result of allowing the user to view the same program that his or her friend is watching while interacting with each other.

Regarding claim 3, Taylor, Woods, Pequignot and McKee disclose the media sharing and communication system of claim 1; moreover, Taylor discloses that said first user system and said second user system are integrated in a smartphone or tablet and are accessible by using an application stored on non-transitory computer readable media (Paragraph [0031]).

claim 4, Taylor, Woods, Pequignot and McKee disclose the media sharing and communication system of claim 1; moreover, Taylor discloses that the media is chosen from the group consisting of program information, programming shows, movies, concerts, sporting events, and online games (Paragraph [0021]).

Regarding claim 5, Taylor, Woods, Pequignot and McKee disclose the media sharing and communication system of claim 1; moreover, Taylor discloses that the second user transmitter/receiver includes a recording mechanism that records a desired portion of media upon activation by the second individual user and can transmit the portion of media to the first individual user (Paragraph [0019] figure 1; recording device 26 belonging to the second user).

Regarding claim 6, Taylor, Woods, Pequignot and McKee disclose the media sharing and communication system of claim 1; moreover, Taylor discloses that the first user interface transmits the portion of media to the second user transmitter/receiver based upon a profile established through a user interface of the second user transmitter/receiver (Paragraphs [0009] [0028]).

Regarding claim 7, Taylor, Woods, Pequignot and McKee disclose the media sharing and communication system of claim 6; moreover, Taylor discloses that the profile comprises select program or program type disseminated by a media content provider and personal information of the user of the first user transmitter/receiver (Paragraphs [0028] - [0030]).

Regarding claim 8, Taylor, Woods, Pequignot and McKee disclose the media sharing and communication system of claim 1; moreover, Taylor discloses that the first user transmitter/receiver automatically records media disseminated by the media content provider based upon preferences entered into a user profile of the first user transmitter/receiver (Paragraphs [0028] - [0030]).

Regarding claim 9, Taylor, Woods, Pequignot and McKee disclose the media sharing and communication system of claim 1; moreover, Taylor discloses that the notification mechanism notifies the first individual user, the second individual user, or both, if the second user transmitter/receiver does not have sufficient memory to receive the portion of media (Paragraph [0032]).

Regarding claim 10, Taylor, Woods, Pequignot and McKee disclose the media sharing and communication system of claim 1; moreover, Taylor discloses that the message includes a recommendation of a program (Paragraph [0032]; “check this out”).

Regarding claim 11, Taylor, Woods, Pequignot and McKee disclose the media sharing and communication system of claim 1; moreover, Taylor discloses that the message is chosen from the group consisting of text, voice, and video (Paragraph [0032]).

claim 13, Taylor, Woods, Pequignot and McKee disclose the media sharing and communication system of claim 1; however, it is noted that Taylor and Woods are silent to explicitly disclose that the products are chosen from the group consisting of product directly advertised to the first individual user, products based on a user profile, products shown in a program, and combinations thereof.
Nevertheless, in a similar field of endeavor Pequignot discloses that the products are chosen from the group consisting of product directly advertised to the first individual user, products based on a user profile, products shown in a program, and combinations thereof (Paragraphs [0027] [0029] figures 4 and 5; e.g. pair of sunglasses worn by an actress in the Sex in the City cable program).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor and Woods by specifically providing the elements mentioned above, as taught by Pequignot, for the predictable result of allowing viewers to interact with merchandise related to the video content being presented, in order to augment product advertisement possibilities.

Regarding claim 14, Taylor, Woods, Pequignot and McKee disclose the media sharing and communication system of claim 1; moreover, Taylor discloses that said user profile generator interface includes an open profile option such that any individual user can follow and send media to said first individual user (Paragraph [0008]).

claims 15 and 16, Taylor, Woods, Pequignot and McKee disclose all the limitations of claims 15 and 16; therefore, claims 15 and 16 are rejected for the same reasons stated in claims 1 and 3, respectively.

Regarding claim 18, Taylor, Woods, Pequignot and McKee disclose all the limitations of claim 18; therefore, claim 18 is rejected for the same reasons stated in claim 1.

Regarding claim 19, Taylor, Woods, Pequignot and McKee disclose the method of claim 15; moreover, Taylor discloses including the step of the first individual user creating a user profile (Paragraphs [0008] [0020]), and the first user system generating suggested programming based on the user profile (Paragraph [0032]; “check this out”).

Regarding claim 21, Taylor, Woods, Pequignot and McKee disclose all the limitations of claim 21; therefore, claim 21 is rejected for the same reasons stated in claim 13.

Regarding claim 22, Taylor, Woods, Pequignot and McKee disclose all the limitations of claim 22; therefore, claim 22 is rejected for the same reasons stated in claim 1. 



Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor, Woods, Pequignot and McKee further in view of Uchida et al. (Pub No US 2013/0247101). Hereinafter, referenced as Uchida.

Regarding claim 20, Taylor, Woods, Pequignot and McKee disclose the method of claim 15; moreover, Taylor discloses including the step of notifying the first individual user of messages in an inbox (Paragraph [0027]) and notifying the first individual user that a friend is watching a program (Paragraph [0010]).
However, it is noted that Taylor, Woods, Pequignot and McKee are silent to explicitly disclose suggestions of programming when the first user system is turned on.
Nevertheless, in a similar field of endeavor Uchida discloses suggestions of programming when the first user system is turned on (Paragraphs [0117] [0122] figure 24; when users powers on the receiver, a message displaying program suggestions is displayed for the user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor, Woods, Pequignot and McKee by specifically providing the elements mentioned above, as taught by Uchida, for the predictable result of identifying the user and the programs that they have viewing in the past to recommend content with a high likelihood of being watched by the viewer when turning on the device.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573. The examiner can normally be reached Mon-Fri 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.